January 30, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
                    BARBARA ANN HUSTON, Appellant

NO. 14-13-01126-CV                          V.

                      STATE FARM LLOYDS, Appellee
                    ________________________________

     Today the Court heard appellant’s motion to dismiss the appeal from the
judgment signed by the court below on October 10, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.